DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 34, 37, 40, 69-74, 78 and 80-82 are pending.

Election/Restrictions
Applicant's election without traverse of Invention I, claims 1-7, in the reply filed on 06 April 2022 is acknowledged.
Claims 34, 37, 40, 69-74, 78 and 80-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 April 2022.
Claims 1-7 are examined herein to the extent that the cationic mineral is copper and the ionic salt is an ionic salt comprising hydrogen, e.g., applicant's elected species.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/06/2022 (5 pages) and 04/06/2022 (3 pages) has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KENNEDY (US 2012/0171130 A1, cited in IDS filed 04/06/2022 (5 pages)) as evidenced by the instant specification.
Regarding instant claims 1-3, Kennedy discloses a composition produced by a method that includes preparing ammonium hydrogen sulfate, using sulfuric acid and ammonium sulfate (paragraph [0040]), which is added to distilled water, and then minerals are added which dissociate to become bioavailable ionic mineral ligand complex (paragraph [0044]).  As evidenced by the instant specification, mineral cation hexa-aqua complex (e.g. hexa-aqua moiety comprising six water molecules and cationic mineral) and ionic salt composition (e.g. instantly claimed composition) is produced by generating a solution of ammonium hydrogen sulfate using sulfuric acid and ammonium sulfate (paragraph [0042] of the instant specification), then mixing the ammonium hydrogen sulfate, water and mineral salt ingredients (paragraph [0042] of the instant specification).  As evidenced by the instant specification, cationic minerals are associated with amines at inception during the manufacturing process and transition into hex-aqua ligands leaving the nitrogen and hydrogen (paragraph [0041] of the instant specification).  Kennedy discloses that minerals include copper (paragraph [0044]).  Therefore, the composition disclosed by Kennedy, which is produced by the same method to produce the instantly claimed composition, necessarily contains the same properties, e.g. one or more cationic mineral(s) comprising copper form six coordinate bonds with water ligands to form a hexa-aqua complex and contains one or more ionic salts comprising hydrogen.
Regarding instant claim 4, Kennedy discloses that the composition includes a pharmaceutically acceptable carrier (paragraphs [0008-0009]).
Regarding claims 5 and 6, Kennedy discloses that the composition includes botanicals (paragraph [0016]).  Kennedy discloses botanical extracts including from Graviola (Annona muricata), Bitter Melon (Momordica charantia), Esplanheira Santa (Maytenus illcifolia), Mullaca (Physolis angulata), Vasourinho (Scoparia dulcis), Mutamba (Guazuma ulmifolia), Suma (Pfaffia paniculata), Cat's Claw (Uncaria tomantosa), and Blood Root (Sanguinaria canadensis) (paragraph [0028]).
Regarding claim 7, Kennedy discloses that the composition can be administered as including a tablet, drops, liquid, pill, and capsule formulation (paragraph [0058]).  Kennedy discloses that formulation and method of application includes by inhalation (paragraph [0063]).
Thus, the disclosure of Kennedy anticipates claims 1-7.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634